            Case 2:18-cv-01514-BJR Document 19 Filed 02/11/19 Page 1 of 4



1                                            THE HONORABLE BARBARA J. ROTHSTEIN

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
9                                        AT SEATTLE

10    NAVIGATORS SPECIALTY INSURANCE
      COMPANY,                                        Case. No.: 18-cv-01514-BJR
11
                  Plaintiff,
12                                                    STIPULATED MOTION FOR
           v.                                         EXTENSION OF TIME FOR
13                                                    PLAINTIFF TO FILE COMBINED
      DOUBLE DOWN INTERACTIVE, LLC,                   REPLY IN SUPPORT OF
14                                                    PLAINTIFF’S MOTION FOR
                  Defendant.                          SUMMARY JUDGMENT AND
15                                                    OPPOSITION TO DEFENDANT’S
                                                      CROSS-MOTION FOR PARTIAL
16                                                    SUMMARY JUDGMENT

17                                                    Noted on motion calendar: February
                                                      11, 2019
18

19
           Plaintiff Navigators Specialty Insurance Company (“Navigators”) and Defendant Double
20
     Down Interactive, LLC (“Double Down”) jointly request an extension of time in which
21
     Navigators may file a combined brief in reply to Double Down’s Opposition to Navigators’
22
     Motion for Summary Judgment [Dkt. #16] and in opposition to Double Down’s Cross-Motion
23
     for Summary Judgment [Dkt. #18].
24

25
                                                                          LAW OFFICES OF
     STIPULATED MOTION FOR EXTENSION OF TIME FOR                       COZEN O’CONNOR
26   PLAINTIFF TO FILE COMBINED REPLY IN SUPPORT OF                 A PROFESSIONAL CORPORATION
                                                                          999 THIRD AVENUE
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND                             SUITE 1900
                                                                     SEATTLE, W ASHINGTON 98104
     OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR                           (206) 340-1000

     PARTIAL SUMMARY JUDGMENT - 1
            Case 2:18-cv-01514-BJR Document 19 Filed 02/11/19 Page 2 of 4



1           Pursuant to the Court’s Standing Order for Civil Cases [Dkt. #15], Navigators’ reply to

2    Double Down’s Opposition is due within fourteen (14) days after Double Down’s Opposition

3    was filed; i.e., by February 14, 2019. Navigators’ opposition to Double Down’s Cross-Motion

4    for Partial Summary Judgment is due within 21 days; i.e., by February 21, 2019. Through this

5    stipulated motion, Navigators seeks to file a combined reply and opposition brief of no more

6    than 30 pages on February 21, 2019. Double Down’s deadline for filing a reply in support of

7    its Cross-Motion would remain March 7, 2019.

8    Dated: February 11, 2019.
                                                 Respectfully submitted,
9
                                                 COZEN O'CONNOR
10

11
                                                 By:     /s/ Jonathan Toren
12                                                     Jonathan Toren, WSBA No. 46896
                                                       999 Third Avenue, Suite 1900
13                                                     Seattle, Washington 98104
                                                       Telephone: 206.340.1000
14                                                     Toll Free Phone: 800.423.1950
                                                       Facsimile: 206.621.8783
15                                                     E-mail: jtoren@cozen.com
16                                                     Angelo G. Savino (Pro Hac Vice)
                                                       45 Broadway, 16th Floor
17                                                     New York, NY 10006
                                                       Telephone: (212) 908-1248
18                                                     Toll Free Phone: 800.437.7040
                                                       Facsimile: (212) 509-9492
19                                                     E-Mail: asavino@cozen.com
20                                                     Attorneys for Plaintiff
                                                       Navigators Specialty Insurance Company
21

22                                             GORDON TILDEN THOMAS & CORDELL LLP
23

24                                               By _/s/Franklin D. Cordell (signed with
                                                    permission_______________
25                                               Franklin D. Cordell, WSBA #263292
                                                                              LAW OFFICES OF
     STIPULATED MOTION FOR EXTENSION OF TIME FOR                           COZEN O’CONNOR
26   PLAINTIFF TO FILE COMBINED REPLY IN SUPPORT OF                     A PROFESSIONAL CORPORATION
                                                                              999 THIRD AVENUE
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND                                 SUITE 1900
                                                                         SEATTLE, W ASHINGTON 98104
     OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR                               (206) 340-1000

     PARTIAL SUMMARY JUDGMENT - 2
          Case 2:18-cv-01514-BJR Document 19 Filed 02/11/19 Page 3 of 4



1                                         Guinevere Becker Bogusz, WSBA #52937
                                          600 University Street, Suite 2915
2                                         Seattle, Washington 98101
                                          206.467.6477
3
                                          fcordell@gordontilden.com
4                                         gbogusz@gordontilden.com

5                                         Attorneys for Defendant
                                          Double Down Interactive, LLC
6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                    LAW OFFICES OF
     STIPULATED MOTION FOR EXTENSION OF TIME FOR                 COZEN O’CONNOR
26   PLAINTIFF TO FILE COMBINED REPLY IN SUPPORT OF           A PROFESSIONAL CORPORATION
                                                                    999 THIRD AVENUE
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND                       SUITE 1900
                                                               SEATTLE, W ASHINGTON 98104
     OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR                     (206) 340-1000

     PARTIAL SUMMARY JUDGMENT - 3
             Case 2:18-cv-01514-BJR Document 19 Filed 02/11/19 Page 4 of 4



1                                   CERTIFICATE OF SERVICE

2           I hereby certify that on February 11, 2019, I electronically filed the foregoing documents

3    with the Clerk of the Court using the CM/ECF system which will send notification of such filing

4    to all counsel of record.

5
            DATED this 11th day of February, 2019.
6
                                                  COZEN O'CONNOR
7

8
                                                  By:     /s/ Jonathan Toren
9                                                       Jonathan Toren
                                                        Cozen O’Connor
10                                                      999 Third Avenue, Suite 1900
                                                        Seattle, Washington 98104
11                                                      Telephone: 206.340.1000
                                                        Toll Free Phone: 800.423.1950
12                                                      Facsimile: 206.621.8783
                                                        Email: jtoren@cozen.com
13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                               LAW OFFICES OF
     STIPULATED MOTION FOR EXTENSION OF TIME FOR                            COZEN O’CONNOR
26   PLAINTIFF TO FILE COMBINED REPLY IN SUPPORT OF                      A PROFESSIONAL CORPORATION
                                                                               999 THIRD AVENUE
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND                                  SUITE 1900
                                                                          SEATTLE, W ASHINGTON 98104
     OPPOSITION TO DEFENDANT’S CROSS-MOTION FOR                                (206) 340-1000

     PARTIAL SUMMARY JUDGMENT - 4
